ITEMID: 001-83597
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF DEREVENKO AND DOVGALYUK v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of P1-1
JUDGES: Peer Lorenzen
TEXT: 4. On 12 March 2003 the first applicant obtained a judgment of the Tarashcha Court (Таращанський районний суд Київської області) against the OJSC “Tarashcharayagropostach” (ВАТ “Таращарайагропостач”), awarding him 2,424.55 hryvnyas (UAH) in salary arrears and other payments.
5. On 19 March 2001 the second applicant obtained a judgment of the Oleksandriya Court (Олександрійський міський суд Кіровоградської області) against the OJSC “ATP-13506” (ВАТ АТП-13506), awarding him UAH 2,765.02 in salary arrears.
6. These judgments were not appealed against, became final and the enforcement proceedings were instituted to collect the judgments debts.
7. On several occasions the bailiffs notified the applicants that they were unable to collect the full amounts of the awards, referring to the fact that financial assets of the debtor-companies were insufficient. They further explained that other assets could not be sold, as the State owned more than 25% of the debtor-companies' share capital. The companies were therefore subject to the Law of 29 November 2001 “on the Introduction of a Moratorium on the Forced Sale of Property”. The first applicant attempted to challenge the alleged inactivity of the bailiffs and to institute criminal proceedings against the debtor-company's chief executive officer, however, his attempts were to no avail.
8. By 10 June and 12 August 2005 the judgments given in favour of the second and the first applicant, respectively, were enforced in full.
9. A description of the relevant domestic law can be found in Sokur v. Ukraine (no. 29439/02, § 17-22, 26 April 2005).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
